Citation Nr: 0728565	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-06 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a gunshot wound (GSW) to the left 
knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran's service medical records make no reference 
to any diagnosis of or treatment for malaria in service.  The 
veteran's private and outpatient treatment records are silent 
for any treatment for or diagnosis of malaria after 
discharge.

2.  The veteran's disability due to residuals of a GSW to the 
left knee is manifested by a superficial scar over the top of 
his left patellar with mild patellar pain on use.


CONCLUSIONS OF LAW

1.  Malaria was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§ 1110 (West Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound to the left knee have not 
been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
4.56, 4.71a, 4.73, 4.118, Diagnostic Codes 5260, 5261, 7804 
(2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Malaria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

VA presumes some tropical diseases to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable tropical 
diseases, including malaria).

The veteran claims he had malaria in service.  However, 
service medical records provide no evidence of treatment for 
or a diagnosis of malaria.  The lack of any treatment records 
for this disease in service provides evidence against this 
claim.  

The veteran's VA outpatient treatment records make no 
reference to malaria or any other condition resulting from 
this disease.  The lack of any corroborating evidence of this 
condition provides evidence against this claim.

Even assuming the veteran had malaria in service, since there 
is no evidence that the veteran currently has malaria or any 
chronic condition relating to the disease, the claim must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186.  See also Bostain v. West 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007).  In this 
case, the Board finds that the service and post-service 
medical records outweigh the veteran's contention that this 
disorder was incurred in service.  Even if the malaria had 
malaria in service, he fully recovered through treatment.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for malaria.  Because the preponderance of 
the evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. 
§ 5107(b).  Accordingly, VA must deny the appeal.

II.  Residuals of a Gunshot Wound to the Left Knee

The veteran's residuals of a gunshot wound to the left knee 
are the result of an injury in Vietnam in May 1969.  In April 
2004, the RO granted service connection for residuals of a 
gunshot wound to the left knee and assigned a 10 percent 
initial evaluation, effective November 25, 2003.  In May 
2004, the veteran appealed that decision by filing a notice 
of disagreement.  The RO denied his claim in a statement of 
the case in December 2004.  The veteran now claims an 
evaluation in excess of 10 percent for this disability.  
Since this appeal ensued after the veteran disagreed with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).

VA's Schedule for Rating Disabilities (Rating Schedule) 
determines the disability ratings that apply in each case, 
38 C.F.R. Part 4.  The percentage ratings represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The RO rated the veteran's left knee disability under 
Diagnostic Code (DC) 7804, which pertain to superficial scars 
and pain on examination.  Superficial scars which are painful 
on examination or are unstable (frequent loss of skin over 
the scar) warrant a 10 percent evaluation.  38 C.F.R. § 
4.118, DCs 7803 and 7804 (2006).  Superficial scars that 
involve an area or areas that exceed 12 square inches (77 sq. 
cm.) warrant a 20 percent evaluation.  38 C.F.R. § 4.118, DC 
7801 (2006).  Otherwise, VA should scars rate based upon the 
limitation of function of the affected part.  38 C.F.R. § 
4.118, DC 7805 (2006).

The RO also indicated that a 10 percent disability rating is 
appropriate for painful motion of the veteran's left knee, 
thereby indicating that VA should rate his disability under 
the range of motion diagnostic criteria.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) (holding that a 
painful major joint or group of joints affected by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 10 
percent rating, even though there is no actual limitation of 
motion).

VA rates limitation of flexion of the knee in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5260.

VA rates limitation of extension of the knee in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5261.

The Board notes that VA regulations define normal range of 
motion for the leg as zero degrees of extension and 140 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.

The Board finds that the veteran's residuals of a gunshot 
wound to the left knee do not warrant a separate disability 
rating for the veteran's scars.  See 38 C.F.R. § 4.118, DCs 
7800-7805.  The record shows that the veteran has a 4 cm scar 
just above the left patella, which both examiners described 
as well healed and nontender to palpation.  Thus, the veteran 
is not entitled to a separate compensable rating pursuant to 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803 (2006), 
which provide for assignment of a maximum 10 percent rating 
based on scars that are deep and cause limited motion in an 
area exceeding six square inches, or for scars covering an 
area of 144 square inches or greater.

In a precedent opinion, the VA General Counsel held that 
separate ratings may be assigned under DC 5260 and DC 5261 
for disability of the same joint.  VAOPGCPREC 9-2004 
(September 17, 2004).  However, since the veteran's left knee 
has consistently demonstrated full extension and almost full 
flexion, the veteran's residuals of a gunshot wound to the 
left knee do not warrant separate ratings under DC 5260 and 
DC 5261.

Applying the range of motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against a disability rating in excess of 10 percent for 
the veteran's residuals of a gunshot wound to the left knee 
since the initial grant of service connection.  Range of 
motion testing of the left knee revealed zero degrees of 
extension to 125 degrees of flexion when examined in March 
2004 and zero degrees of extension to 130 degrees of flexion 
when examined in April 2006.

These findings clearly show that the veteran's left knee 
demonstrated a 15 and 10 degree loss of motion when tested in 
March 2004 and April 2006, respectively.  Hence, these 
findings do not meet the criteria for a compensable 
evaluation under DC 5260 or DC 5261.  However, it appears 
that the RO assigned a 10 percent rating based on the 
veteran's complaints of pain.  Thus, the Board finds no basis 
to assign an initial disability rating in excess of 10 
percent for this disability under the range of motion 
criteria.

The Board also found no evidence of moderate subluxation or 
instability in his VA compensation examinations in March 2004 
and April 2006.  Hence, DC 5257 which pertains to recurrent 
subluxation or lateral instability of the knee does not 
apply.  See VAOPGCPREC 23-97 (a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257); see also VAOPGCPREC 9-98.  
Even though VA outpatient records in December 2006 note a 
diagnosis of left knee arthritis, neither of his compensation 
examinations link his condition to service.  Indeed, there is 
no evidence of any chronic worsening of the scar from 
residuals of a gunshot wound to the left knee.

The veteran is currently service-connected for the residuals 
of a gunshot wound.  Gunshot wounds often result in 
impairment of muscle, bone and/or nerve.  Through and through 
wounds and other wounds of the deeper structures almost 
invariably destroy parts of muscle groups.  See 38 C.F.R. § 
4.47.  Muscle Group damage is categorized as slight, 
moderate, moderately severe and/or severe and evaluated 
accordingly under 38 C.F.R. § 4.56.  In this case, the Board 
finds no evidence of damage to the muscle, bone and/or nerve 
and the post-service medical record would provide evidence 
against a higher evaluation under this criteria.   

For these reasons, the Board also finds that the veteran's 
disability does not warrant a disability rating in excess of 
10 percent on the basis of functional loss due to pain, 
weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-08 (1995).  Clinical evaluations showed no pain on motion 
when examined in March 2004 and April 2006.  In this regard, 
both examinations found no additional limitation of joint 
function due to fatigue, weakness, lack of endurance, or 
incoordination.  In light of these findings, the Board 
concludes that the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 do not provide any basis for an initial disability 
rating in excess of 10 percent for the veteran's residuals of 
a gunshot wound to the left knee. 

The Board thus concludes that the preponderance of the 
evidence is against an initial disability rating in excess of 
10 percent for the veteran's residuals of a gunshot wound to 
the left knee.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A.  
§ 5107(b). Hence, VA must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in February 2004, 
May 2004, and October 2005 (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA afforded the veteran appropriate VA examinations 
to determine the severity of his service-connected residuals 
of a gunshot wound to the left knee.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


